 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   REBECCA MALLORY,                                      Case No.: 1:19-cv-01624-DAD-JLT

12                   Plaintiff,                            ORDER DENYING STIPULATION TO
                                                           STAY THE ACTION
13                   v.                                    (Doc. 16)

14   ODYSSEY HEALTHCARE OPERATING A,
     L.P.,
15
                     Defendant.
16

17           About two weeks after the Court scheduled the case (Doc. 14), the parties filed this

18   stipulation to stay the action to allow them to engage in private mediation. (Doc. 16) In the

19   stipulation, they do not explain when the mediation will occur. Id. They ask only that the stay

20   be lifted 14 days after they complete mediation and any negotiations that may occur afterward.

21   Id. Thus, the Court has no information as to how long the stay will be in effect and, indeed,

22   the obligation to report back to the Court is triggered only after the parties stop all efforts to

23   negotiate a settlement. This inexactitude is insufficient. Thus, the stipulation is DENIED.

24
     IT IS SO ORDERED.
25

26       Dated:     March 12, 2020                               /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
